Citation Nr: 1755140	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-29 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a left knee condition and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a right knee condition and if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a respiratory condition, to include asthma, emphysema, bronchitis and chronic obstructive pulmonary disease (COPD) now claimed as secondary to asbestos or radiation exposure and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include compulsive depressive disorder and if so, whether service connection is warranted.

5.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for alcoholism and if so, whether service connection is warranted.

6.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for sleep apnea and if so, whether service connection is warranted.

7.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide agent exposure.

8.  Entitlement to service connection for a right ankle condition.

9.  Entitlement to service connection for frostbite of the fingertips and toes.

10.  Entitlement to service connection for discoloration and tingling of the feet.

11.  Entitlement to a compensable evaluation for gastritis, to include chronic indigestion.

12.  Entitlement to an evaluation in excess of 40 percent for lumbar spine strain to include arthritis, deteriorating disc and inflammation of nerves.

13.  Entitlement to an evaluation in excess of 10 percent for status post fracture, left ankle.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael A. Rake, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1975 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

While the Board herein reopens the Veteran's claims for service connection for sleep apnea, an acquired psychiatric disorder, a respiratory condition, and bilateral knee conditions, the merits of those claims are deferred as further development is required.  Those issues, as well as the issues of entitlement to service connection for frostbite of the fingertips and toes, discoloration and tingling of the feet, an evaluation in excess of 10 percent for a left ankle disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Evidence received since final July 2003 and March 2006 rating decisions is not duplicative or cumulative of evidence previously received and relates to relevant unestablished facts necessary to substantiate the Veteran's claims for service connection for sleep apnea, an acquired psychiatric disorder, a respiratory condition, and bilateral knee conditions.

2.  Evidence received since the final July 2003 rating decision does not bear a reasonable possibility of substantiating the Veteran's claim for service connection for alcoholism.

3.  The Veteran's current respiratory conditions did not initially manifest during service and are not otherwise etiologically related to service. 

4.  The Veteran does not have a current right ankle disability.

5.  At no point during the appeal period has the Veteran's service-connected gastroesophageal disability resulted in considerable impairment of health.

6.  At no point during the appeal period has the Veteran's lumbar spine disability resulted in ankylosis.

7.  Throughout the appeal period the Veteran has manifested moderate, wholly sensory radiculopathy of the left leg.

8.  Throughout the appeal period the Veteran has manifested mild, wholly sensory radiculopathy of the right leg.



CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for a left knee condition.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for a right knee condition.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence has been received sufficient to reopen the claim for service connection for a respiratory condition.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

4.  New and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).  

5.  New and material evidence has been received sufficient to reopen the claim for service connection for sleep apnea.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2017).  

6.  New and material evidence has not been received sufficient to reopen the claim for service connection for alcoholism.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2017).  

7.  The criteria for entitlement to service connection for a respiratory condition are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).

8.  The criteria for entitlement to service connection for a right ankle condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

9.  Throughout the appeal period, the criteria for a 10 percent rating, but no higher, for service-connected gastritis, to include indigestion have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

10.  The criteria for a disability rating in excess of 40 percent for lumbar spine strain, to include arthritis, deteriorating disc and inflammation of nerves are not met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5295-5237 (2017).  

11.  Throughout the appeal period, the criteria for a disability rating of 20 percent for moderate radiculopathy of the left sciatic nerve have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8720 (2017).  

12.  Throughout the appeal period, the criteria for a disability rating of 10 percent for mild radiculopathy of the right sciatic nerve have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8720 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  NEW AND MATERIAL EVIDENCE

The Veteran's claims for service connection for an acquired psychiatric disorder, alcoholism, a respiratory condition, and bilateral knee conditions were denied in a July 2003 and his claim for service connection for sleep apnea was denied in a March 2006 rating decision.  The Veteran did not perfect an appeal to those decisions and no additional evidence pertinent to the issue was physically or constructively received within one year of the respective decisions.  Thus, the July 2003 and March 2006 rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103; see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).
A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection an acquired psychiatric disorder and a respiratory condition were all denied, at least in part, based on a lack of a current diagnosis and records indicating a current diagnosis of each have since been received.  The Veteran's claim for service connection for sleep apnea was initially denied based on a lack of any in service injury or disease, and the Veteran has testified as to in-service sleep problems.  As such the Board finds this evidence to be new and material sufficient to warrant reopening the Veteran's claim for service connection an acquired psychiatric disorder, a respiratory condition, and sleep apnea.  See Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for a left knee condition was initially denied based on a lack of any in service injury or disease, and his claim for service connection for a right knee condition was denied based on a lack of a current diagnosis at the time of the decision.  Although the Veteran has stated that he injured his knees many times during service, this assertion was previously of record at the time of the initial denial.  Likewise, the Veteran's assertions of experiencing pain, swelling and other knee symptoms were of record at the time of the previous decision, as was a diagnosis of bilateral knee strain.  However, imaging studies suggest that the Veteran may have degenerative changes in both knees which would be suggestive of a new current diagnosis and thus would be new and material.  As such, the claims for service connection as to the Veteran's knees are reopened.  See Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for alcoholism was previously denied on the basis alcoholism was not considered an actually disabling condition and that no treatment or diagnosis was shown in service or at the time of the decision.  While the Veteran has testified to being treated for alcoholism during service and that testimony is presumed credible for the purposes of reopening, it does not raise the possibility of substantiating the Veteran's claim as service connection for alcohol dependence is not available on a direct basis, and the Veteran has not alleged that the condition is secondary to his service-connected disabilities.  38 C.F.R. § 3.301(c), (d); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  As such, any new evidence cannot substantiate the Veteran's claim and the Board will therefore not reopen the matter. 

II.  SERVICE CONNECTION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A.  Right Ankle Condition

The Veteran asserts that he has arthritis in his right ankle due to heavy work and physical fitness training in the military with symptoms of pain, swelling and instability.  See July 2009 statement, 2017 hearing transcript.  

Service treatment records do not contain any complaints, diagnoses or treatment for a right ankle condition during service, although they note repeated complaints of left ankle problems.  VA treatment records contain occasional references to right ankle pain (arthralgia) and the Veteran is noted to have requested and received an ankle brace, however there is no evidence of the Veteran having arthritis in his ankle.  X-rays taken in June 2008, September 2009 and March 2016 all show the Veteran to have a normal right ankle.  Furthermore, at the Veteran March 2016 VA examination the Veteran was noted to have a normal range of right ankle motion, normal strength, no pain with weight bearing, and no evidence of crepitus, atrophy, instability or localized tenderness.  The Veteran has not been diagnosed with a specific ankle condition other than unspecified ankle pain.  Pain is not a disability in and of itself, and no other diagnosis has been made despite the fact that the Veteran has been examined numerous times over the last 15 years.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology such as ankle pain, he lacks the medical training and expertise necessary to diagnose arthritis.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran maintains that he has arthritis which he associates with service, he is not considered medically qualified to address such a question and his assertion is not supported by the record.

As the record does not indicate that the Veteran has a current diagnosis beyond ankle pain, despite multiple examinations and imaging and as the Veteran's service treatment records do not show any right ankle symptomatology despite numerous mentions of left ankle problems, the Board finds that the elements of a current diagnosis and in-service disease or injury have not been met.  Accordingly, service connection for a right ankle condition is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


B.  Respiratory Condition

The Veteran reports a number of respiratory ailments including asthma, emphysema, bronchitis and COPD that he associates with service.  The Veteran has alternately stated that these conditions are due to: breathing in burning sheep dung and human excrement; exposure to asbestos; exposure to radiation; and smoking for 45 years.  See July 2009, April 2010 statements.

The Veteran has been assessed with different respiratory conditions at different times during the appeal period including asthma, bronchitis, and COPD.  He has also been noted to have emphysemous breath sounds.

Service treatment records show that the Veteran was treated for two episodes of bronchitis or other upper respiratory infection during service.  The evidence of record does not show diagnosis or treatment for asthma or COPD during service. 

The Veteran underwent a VA examination in April 2003 at which time he was noted to have a smoked a pack per day for 32 years.  He denied previous assessments of respiratory conditions other than bronchitis but felt he was beginning to get emphysema.  The examiner did not find a current lung condition at that time, noting that the Veteran did not have COPD and that x-rays from 2002 revealed a normal chest.  The examiner also stated that the Veteran's in-service episodes of bronchitis were self-limiting and that the Veteran's long history of continuous tobacco use would more likely than not be responsible for future respiratory problems.  

The Board does not find that service connection is warranted for any current respiratory condition in light of the evidence of record.  The Veteran did not have an in-service diagnosis of asthma, COPD or emphysema and his isolated incidences of bronchitis have previously been noted to be self-limiting and not chronic in nature.  

The Board notes that while the Veteran has attributed his respiratory difficulties to exposure to asbestos and radiation, he has not been diagnosed with any conditions that are associated with asbestos or are radiogenic diseases.  See 38 C.F.R. §§ 3.309, 3.311; M21-1, IV.ii.2.C.2.  Moreover, there is no competent medical opinion of record suggesting a possible link between the Veteran's current conditions and any radiation, asbestos or excrement exposure.  As noted above, the Veteran is not considered competent to provide a probative opinion on the medically complex issue such as the etiology of a respiratory illness.  See Layno, 6 Vet. App. 465 (1994), Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his current respiratory conditions to exposure to asbestos, radiation, and excrement he is not considered medically qualified to address such a question.  The Board further notes that while the Veteran's respiratory conditions are likely related to smoking, service connection for a disability attributable to tobacco usage during service is prohibited.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300. 

As there is no in-service manifestation of any of the Veteran's respiratory conditions other than bronchitis, and as there is no competent suggestion that any of the conditions are related to service, to include any environmental exposures and as the competent medical opinion of record suggests that the Veteran's respiratory ailments are likely due to smoking, the requirements for service connection for a respiratory condition are not met.  38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309. 3.311. 

III.  INCREASED RATINGS

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from November 24, 2007, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

A.  Gastritis 

The Veteran is currently in receipt of a noncompensable (0 percent) rating prior to March 28, 2016, and a 10 percent rating since then for gastritis, to include chronic indigestion under Diagnostic Code 7346.  The Veteran asserts that a higher rating is warranted due to symptoms of chronic indigestion, occasional acid reflux, chest pain, difficulty swallowing, and burning in the throat.  See July 2009, January 2011 statements; 2017 Board hearing transcript.

Diagnostic code 7346 provides that two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

In June 2008 the Veteran reported dysphagia with certain solids.  However he denied any dysphagia, nausea, vomiting or other gastrointestinal complaints in November 2008.  
The Veteran underwent an endoscopy in August 2008 which did not find any gastritis and diagnosed gastroesophageal reflux disease (GERD).  

The Veteran was examined for his gastritis condition in September 2009.  At that time he reported nausea but denied any pain, vomiting, hematemesis or melena.  The examiner found normal active bowel sounds and no post gastrectomy syndrome, peritoneal adhesions, anemia, malnutrition, hepatosplenomegaly, organomegaly, rebound, or guarding.  The Veteran denied periods of incapacitation due to his condition and reported it did not affect occupational functioning or activities of daily living.  The examiner stated that there was no evidence of gastritis; including as per the August 2008 endoscopy and that the Veteran's GERD was of moderate severity. 

An esophagogastroduodenoscopy performed October 2009 was normal. 

Following the August 2008 examination, the Veteran reported occasional dysphagia but generally denied it.  Complaints of pyrosis or regurgitation were even more infrequent.  The Veteran has reported shoulder pain but has also stated he has been diagnosed with degenerative joint disease with nerve impingement.  

The Veteran underwent a second VA examination in March 2016 where he reported a daily upset stomach with infrequent episodes of epigastric distress, dysphagia, reflux and shoulder pain with occasional sleep disturbance and nausea during reflux.  The reported impact was nausea and a general ill feeling during reflux but no other complaints. 

Based on the above, the Board finds that a 10 percent rating is warranted throughout the appeal period based on occasional symptomatology of heartburn, reflux and difficulty swallowing with nausea.  The Board does not find that the Veteran's epigastric disability has been productive of considerable impairment in health, as these symptoms have not been shown to be frequent (are often denied altogether in VA treatment records) and are at least partially attributable to other conditions.  Moreover the disability does not appear to have considerably impaired the Veteran in his activities of daily living based on his statements.  Symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia are not shown in the record and there is no indication that the condition has been productive of a severe impairment of health.  As such, the requirements for a 10 percent disability rating have been satisfied throughout the appeal period, but a higher rating than 10 percent is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.

B.  Lumbar Spine Strain 

The Veteran is in receipt of a 40 percent disability rating throughout the appeal period under Diagnostic Code 5295-5237 for lumbar spine strain to include arthritis, deteriorating disc and inflammation of nerves.  He maintains that a higher rating is warranted based on symptoms of pain, difficulty bending, inability to stand or sit for long periods, discomfort lying down, and needing help getting up.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine which provides a 40 percent disability rating for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

At no point during the appeal period has the Veteran been assessed with ankyloses or with incapacitating episodes due to intervertebral disc syndrome.  As such, a rating in excess of 40 percent is not warranted for his low back disability.  38 C.F.R. § 4.71a.

The Veteran is also in receipt of a 20 percent disability rating for associated radiculopathy of the left sciatic nerve and a 10 percent rating for associated radiculopathy of the right sciatic nerve under Diagnostic Code 8720.  

Diagnostic Code 8720 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

The evidence of record suggests that the Veteran has been experiencing bilateral radiculopathy throughout the appeal period.  See June 2009 VA epidurography showing left lower extremity greater than right lower extremity radiculopathy.  The Veteran has not indicated that his radiculopathy has substantially improved, thus it follows that the 20 and 10 percent disability ratings for moderate left leg and mild right leg radiculopathy are warranted throughout the appeal period.  

The Board finds that higher ratings than the 20 and 10 percent currently in effect are not warranted at any point during the appeal period.  The symptoms associated with the Veteran's radiculopathy have generally been characterized as mild except for moderate intermittent pain in the left leg.  The Veteran's sensation, reflexes and muscle strength were all measured to be normal at his most recent examination and no other signs or symptoms were attributed to the radiculopathy.  As such, the Board finds the Veteran's symptoms to be wholly sensory and worse on the left than right side.  Thus, the current ratings are appropriate and higher disability ratings for the Veteran's bilateral leg radiculopathy are not warranted.  38 C.F.R. 
§ 4.124a.    



ORDER

The Veteran's petition to reopen the claim for service connection for a left knee condition is granted.

The Veteran's petition to reopen the claim for service connection for a right knee condition is granted.

The Veteran's petition to reopen the claim for service connection for alcoholism is denied. 

The Veteran's petition to reopen the claim for service connection for a respiratory condition, to include emphysema, bronchitis and chronic obstructive pulmonary disease is granted.  

The Veteran's petition to reopen the claim for service connection for an acquired psychiatric disorder is granted.

The Veteran's petition to reopen the claim for service connection for sleep apnea is granted.

Entitlement to service connection for a respiratory condition, to include emphysema, bronchitis and chronic obstructive pulmonary disease is denied. 

Entitlement to service connection for a right ankle condition is denied. 

Effective November 24, 2008, a 10 percent disability rating, and no higher, for gastritis to include chronic indigestion, is granted.

Entitlement to a disability rating in excess of 40 percent for lumbar spine strain, to include arthritis, deteriorating disc and inflammation of nerves, is denied.

Effective November 24, 2008, entitlement to a 20 percent disability rating, and no higher, for moderate radiculopathy of the left sciatic nerve, is granted.
(ORDER CONTINUED)

Effective November 24, 2008, entitlement to a 10 percent disability rating, and no higher, for mild radiculopathy of the right sciatic nerve, is granted.


REMAND

The Veteran has been diagnosed with sleep apnea during the appeal period.  While service treatment records contain no complaints, diagnosis or treatment for sleep problems, the Veteran has testified that he frequently had trouble staying awake and that others reported that he snored during service.  As such, an examination should be conducted to ascertain whether the Veteran's current sleep apnea initially manifested during service.  

The Veteran has also been diagnosed with multiple acquired psychiatric conditions during the appeal period, including depression and a gambling disorder.  The Veteran has stated that he first experienced depressive symptoms during his treatment for alcoholism and compulsive behavior during service and has stated that his conditions may be a result of a serotonin imbalance.  See July 2009 statement; April 2010 notice of disagreement; 2017 Board hearing transcript.  As such, an examination is required to ascertain the nature of any current psychiatric condition, and whether it bears any relationship to the Veteran's service.  

The Veteran most recently underwent a VA examination for his left ankle disability in March 2016.  Since that time, the Court of Appeals for Veterans Claims has held that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Id. at 170.  Thus, a remand is required for a new examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the issue of the Veteran's ankle functionality is relevant to his claim for TDIU, that issue is inextricably intertwined and must likewise be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

There is also evidence that the Veteran may have a degenerative bilateral knee condition.  He reports that he has bilateral knee arthritis, that he injured his knees many times during service and that his current condition has been aggravated by his arthritis and fibromyalgia and that his ankle problems contributed to his knee problems.  See July 2009 and January 2011 statements; 2017 Board hearing transcript.  As such, an examination is required to assess the Veteran's current knee condition and to ascertain any relationship to service or to the Veteran's service-connected left ankle. 

The Veteran has been diagnosed with diabetes mellitus during the course of the appeal period.  The Veteran does not contend, and the record does not reflect that the condition manifested during service or within a year of separation.  Instead, the Veteran maintains that his diabetes mellitus is either due to herbicide agent exposure that occurred when he was stationed in Korea in 1990 and 1991 or to the side effects of medication.  Specifically, the Veteran asserts that he was stationed on the Korean demilitarized zone from June to July 1991 and was emptying barrels of Agent Orange during that time.  See March 2009 claim; January 2010 statement; 2017 Board hearing transcript.  As such, effort should be undertaken to assess the Veteran's claim of exposure to herbicide agents.  Furthermore, the Veteran's claims for service connection for frostbite of the fingertips and toes and discoloration and tingling of the feet are interrelated and may also be related to diabetes.  As such, the claims are inextricably intertwined to the outcome of the Veteran's claim for service connection for diabetes and must be also remanded pending resolution of that claim.  

Finally, any outstanding VA treatment records should be obtained and associated with the Veteran's file on remand.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any of the Veteran's VA treatment records not already of record and associate them with his file. 

2.  Then contact any appropriate repository and request any verifying documentation concerning the Veteran's exposure to any herbicide agents while stationed in Korea from 1990 to 1991.

3.  Then schedule the Veteran for an examination to determine the etiology of his sleep apnea.  After examination of the Veteran and full review of the claims file, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is otherwise the result of service.  In addressing this question, please consider the Veteran's lay reports of snoring and daytime sleepiness during service.

4.  Then schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disorder.  Upon examination of the Veteran and review of the file the examiner is requested to address, for each acquired psychiatric disability diagnosed, whether it is at least as likely as not (50 percent or greater probability) that the disability initially manifested during service or is otherwise related to service.  In addressing this question, please consider the Veteran's reports that he first experienced depressive symptoms during his treatment for alcoholism and compulsive behavior during service and that his conditions may be a result of a serotonin imbalance.

5.  Then schedule the Veteran for an examination to determine the current severity of the Veteran's left ankle disability and the nature and etiology of any left or right knee condition.  Upon examination of the Veteran and review of the file the examiner is requested to address the following:

(a).  Identify any current bilateral knee condition, and for each disability diagnosed, address whether it is at least as likely as not (50 percent or greater probability) such disability: 

1. had its onset during service or is otherwise related to service,
2. is proximately due to the Veteran's service-connected left ankle disability, or
3. has been aggravated (permanently worsened) by the Veteran's left ankle disability.

(b).  Regarding the left ankle, the examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  Please specify range of motion measurements in all areas outlined above.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is also asked to address the following:

1. Please provide an opinion as to the full range of motion of the Veteran's left ankle since May 2010 in (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  Please specify range of motion measurements in all areas outlined above.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2. Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's left ankle due to flare-ups since May 2010 accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  Please refer to the prior VA examination reports.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

6.  Then readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


